DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Response to Arguments
Applicant’s response arguments, with regards to claims 1-20, filed on March 25, 2022 are moot in view of the new grounds of rejection under the combination of Minster and Chengalvala which is necessitated by Applicant’s amendments.

Claim Objections
Claim 10 is  objected to because of the following informalities: claim10 recites “a driver” should be replaced with  --the driver-- Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minster of US20170278312 in view of Chengalvala et al. of US2021/0042076.
6.	Regarding claims 1, 11 and 18, Minster discloses a method, non-transitory storage medium storing instructions that are executable by a processor and an information processing apparatus comprising a controller communicable with a vehicle (vehicle on-board computer + remote server /distributed computing system 120 corresponds to a controller connected to the autonomous vehicles 110 via an internet connection, see [¶0024 & 0060]), 
wherein the controller is configured to decide a repair point at which the vehicle is repaired based on navigation information of the vehicle (nearest available maintenance station (that is the repair point) is identified for maintenance see at least claims 8-10; & Fig. 3-5) in a case where the controller determines that the vehicle needs to be repaired based on a state of the vehicle (normal or base operational or characteristic data of an autonomous vehicle is compared to sensed data (e.g.,vehicle maintenance data) of the autonomous vehicle to computed or detected potential maintenance (see at least [¶ 026, 0045-0050] & claim 2); 
a plurality of severity levels that are used to determine a priority, that means the state of the vehicle is determined (i.e. how soon) for a maintenance request transmitted from the vehicle using maintenance data (see at least claims 1-3, [¶0059-0060]); 
a vehicle’s original route is modified to make a turn to a repair point maintenance provider/station (Fig. 3-5) after prioritized maintenance request is scheduled using vehicle’s location (i.e. a set distance from service station), vehicle is notified of one more paths that are generated as shown in Fig. 3-5 as modified path ( see at least [¶0070-0082] & 3-5), and 
the controller causes the vehicle to travel based on the repair point which the vehicle is notified of and causes the vehicle to be parked or stopped at the repair point (controller controls the vehicle travel to the repair location “the routing instructions for the autonomous vehicle may include autonomous vehicle controls for controlling the operations and/or driving of the autonomous vehicle to the maintenance location” and the autonomous vehicle parked at maintenance location of the repair see at least [¶ 26 & 29]).

Minster does not explicitly discloses notify a driver of the vehicle of the repair point in a form of visual or auditory information.
Shall be noted that Minster discloses “driving of the autonomous vehicle to the maintenance location whereas the routing instructions to the mobile maintenance entity may only include route guidance instructions for implementation by a human operator”…that means the route guidance instructions to repair shop is notifications for a driver (see at least [¶ 026]).
However, Chengalvala is directed to vehicle includes display that displays information to driver. Chengalvala discloses the system alerts the driver of low fuel/charge condition and provide information of availability of gas/charging stations for charging/refueling via display to driver and the system use range of travel and identify and displays the gas/charging station that is suitable charging/refueling to driver, that means the system displays the repair point to driver  (see at least [¶ 39 & 42]). Therefore, from the teaching of Chengalvala, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Minster to use technique of displaying charging station/repair point that is suitable for charging/repairing the vehicle to driver in order to enhance the driver comfort and safety. 
7.	Regarding claims 2, 12 and 19, Minster discloses the information processing apparatus, method, or storage medium according to claim 1, 11, or 18. Minster further discloses wherein the controller decides a repair priority of the vehicle based on the state of the vehicle (see at least claims 1-3, [¶0059-0060]: plurality of severity levels are used to determine a priority for a maintenance request transmitted from the vehicle using maintenance data).

8.	Regarding claims 3 and 13, Minster discloses the information processing apparatus or method according to claim 2 or 12. Minster further discloses wherein the controller decides the repair priority of the vehicle based further on a distance from a current position of the vehicle to the repair point ([¶0059]: “corresponding priority score may also be identified for the purposes of prioritizing the scheduling of a maintenance session for the autonomous vehicle”; [¶0075]: “maintenance may be scheduled for any time in which an autonomous vehicle is within a set distance of a service station”… by these citations, maintenance is prioritize with vehicle’s distance, when the vehicle in fig. 4 is within a set distance from the maintenance station to receive prioritized servicing; per claim 8: location of the vehicle is identify to find nearest available maintenance station).

9.	Regarding claims 4 and 14, Minster discloses the information processing apparatus or method according to claim 2 or 12. Minster further discloses wherein the controller decides a store of a repairer as the repair point and decides a turn for the vehicle entering the store of the repairer to be repaired based on the repair priority ([¶0059]: “corresponding priority score may also be identified for the purposes of prioritizing the scheduling of a maintenance session for the autonomous vehicle”; [¶0075]: “maintenance may be scheduled for any time in which an autonomous vehicle is within a set distance of a service station”…by these citations, maintenance is prioritize with vehicle’s distance, when the vehicle is within a set distance maintenance station and make a right turn  as shown in fig. 4, for prioritized servicing).

10.	Regarding claims 5 and 15, Minster discloses the information processing apparatus or method according to claim 2 or 12. Minster further discloses wherein the controller decides an order in which a repairer visits the repair points based on the repair  priorities of repair points (maintenance scheduled times (per ¶0075) corresponds to the order; also see ¶0079: maintenance sessions (e.g., including a start time, duration, and location).
Minster does not disclose the repair point among a plurality of repair points based on the repair priority of the repair point and repair priorities of the plurality of repair points.
However, Chengalvala is directed to vehicle includes display that displays information to driver. Chengalvala discloses the system alerts the driver of low fuel/charge condition and provide information of availability of gas/charging stations for charging/refueling via display to driver and the system use range of travel and identify and displays the gas/charging station that is suitable charging/refueling to driver, that means the system displays the repair point to driver based on the priority of changing vehicles and distance to plurality of changing stations/repair points  (see at least [¶ 39 & 42]). Therefore, from the teaching of Chengalvala, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Minster to use technique of the system displays the repair point/charging station to driver based on the priority of changing (low battery) the vehicle and distance to plurality of changing stations/repair points similar to that of the teaching of Chengalvala in order to enhance the driver comfort and safety. 

11.	Regarding claims 6, 16 and 20, Minster discloses the information processing apparatus or method according to claim 1, 11, or 18. Minster further discloses wherein the controller decides a store of a repairer as the repair point ([¶0075]: “maintenance may be scheduled for any time in which an autonomous vehicle is within a set distance of a service station”… deciding a store/station for repair is shown in fig. 4, and further explained on claim 8).

12.	Regarding claim 9, Minster discloses information processing apparatus according to claim 1. Minster further discloses wherein the navigation information includes at least one of position information and route information of the vehicle (per claim 8: location of the vehicle is identified to find nearest available maintenance station and providing routing instruction… the location of the vehicle thus include position information and route information).
13.	Regarding claim 10, Minster and Chengalvala in combination disclose the information processing apparatus according to claim 1 as discussed above, furthermore, Minster discloses configured to notify a driver of the vehicle of the repair point, which the vehicle is notified of by the information processing apparatus, in a case where the vehicle is driven by the driver (0018: “driving of the autonomous vehicle to the maintenance location whereas the routing instructions to the mobile maintenance entity may only include route guidance instructions for implementation by a human operator”… which means the route guidance instructions are notifications for a driver).
Minster does not explicitly show the notification device.
However, Chengalvala is directed to vehicle includes display device 115 that displays information to driver. Chengalvala discloses the system alerts the driver of low fuel/charge condition and provide information of availability of gas/charging stations for charging/refueling via display to driver (see at least [¶ 20, 39-40 & 42-43]). Therefore, from the teaching of Chengalvala, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Minster to provide a display device that displays charging station/repair point that is suitable for charging/repairing the vehicle  and other information to driver in order to enhance the driver comfort and safety. 

14.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Minster and Chengalvala in view of Rigo US20020049535.
15.	Regarding claims 7 and 17, Minster discloses the information processing apparatus according to claim 4 and method of claim 14. Minster further disclose wherein the controller estimates a time of arrival at the repair location of the vehicle and notifies of the time of arrival (¶0026: “the maintenance coordinator is capable of generating routing instructions for both the autonomous vehicle and the mobile maintenance entity in order to arrive at the prescribed maintenance location and at the prescribed time for maintenance…”; also see Fig. 3 and 5 for maintenance location and time).
Minster does not explicitly disclose notifies a terminal device of the time of arrival, the terminal device being owned by the repairer.
However, Rigo teach wherein the controller estimates a time of arrival at the repair point of the vehicle and notifies a terminal device of the time of arrival, the terminal device being owned by the repairer (¶0053: “The repair shop can be automatically contacted via Internet, and can be provided with the vehicle's estimated arrival time, plus any diagnostic information that can be obtained from the vehicle's on-board diagnostics equipment. The garage computer make scheduled repair arrangements automatically with the vehicle which en route, and also may be able to order automatically any needed replacement parts for the specific vehicle, so that the parts are on hand when the vehicle arrives”).
Accordingly, from the teaching of Rigo, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Minster to include the technique of using repairer’s device for estimated time of arrival notification, in order to increase travel time efficiency while keeping down time to a minimum for the traveler (¶0053).

16.	Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Minster and Chengalvala in view of Hadi US20180093543.
17.	Regarding claim 8, Minster and Chengalvala in combination disclose the information processing apparatus according to claim 1 as discussed above, furthermore, Minster discloses including the state of the vehicle (determine a priority for a maintenance request transmitted from the vehicle using maintenance data (see at least claims 1-3, [¶0059-0060]). 
Minster does not explicitly disclose include a degree of acceleration of the vehicle.
However, Hadi discloses wherein the state of the vehicle includes a degree of acceleration of the vehicle (0030: microprocessor 44 determines whether a deviation between the average acceleration magnitude and the predetermined target acceleration or the prior average acceleration magnitude exceeds a threshold. If not, data collection and calculations continue…¶0040: using the data to determine the state of a vehicle subsystem, and providing an alert to a user relating to the state of the vehicle subsystem”). Accordingly, from the teaching of Hadi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Minster to include the technique of using acceleration threshold as vehicle state criteria, in order to increase vehicle’s efficiency and safety while preventing severe system degradation that may cause injury to an occupant of the vehicle (¶0005).

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667